[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION AFTER HEARING IN DAMAGES
After a hearing in damages the court finds the damages to be as follows:
    Economic damages      $ 4,936.81 Non-economic damages   40,063.19 __________ $45,000.00
By way of settlement, the sum of $17,500.00 has been paid to the plaintiff by defendant Gimondi Enterprises, Inc.
Accordingly, judgment may enter in favor of the plaintiff against defendants Najafa, Inc. d/b/a Moulin Rouge Cafe and Mary Ann Guiel in the amount of $27,500.00 plus costs.
FRANCES ALLEN SENIOR JUDGE